PER CURIAM.
This is an appeal from the trial court’s summary denial of the appellant’s motion for postconviction relief which alleged ineffective assistance of counsel. Although the trial judge erroneously ruled that appellant was not entitled to relief because his counsel was privately retained, see Cuyler v. Sullivan, 446 U.S. 335, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980); Chambers v. State, 388 So.2d 1259 (Fla. 2d DCA 1980), we, nevertheless, affirm the summary denial of the motion because it is facially insufficient to state a claim for ineffective assistance of counsel.
Affirmed.
DANAHY, C.J., and RYDER and FRANK, JJ., concur.